PER CURIAM:
Steven Donewan Carr appeals the district court’s order denying his motion for reconsideration of its order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction.* Because the district court lacked the authority to reconsider its disposition of Carr’s § 3582(c)(2) motion, *272see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), we affirm the district court’s denial of relief. See United States v. Carr, No. 5:98-cr-00246-RLV-2 (W.D.N.C. Dec. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.


 Although the district court granted Carr’s § 3582(c)(2) motion, the reduction granted by the court did not reduce Carr’s sentence to the full extent he requested.